Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  January 27, 2017                                                   Stephen J. Markman,
                                                                                Chief Justice

                                                                      Robert P. Young, Jr.
                                                                           Brian K. Zahra
  150100-1                                                         Bridget M. McCormack
                                                                         David F. Viviano
                                                                     Richard H. Bernstein
  ASPHALT SPECIALISTS, INC.,                                               Joan L. Larsen,
           Plaintiff/Cross-Defendant,                                                Justices


  v                                             SC: 150100
                                                COA: 311947
                                                Macomb CC: 2007-001854-CK
  STEVEN ANTHONY DEVELOPMENT
  COMPANY, GTR COMPANIES, GLACIER
  CLUB TWO, INC., GLACIER CLUB ONE,
  INC., GLACIER DEVELOPMENT COMPANY,
  INC., GTR BUILDERS, INC., ARLINGTON
  TRANSIT MIX, ROBERT F. TEMPLE, d/b/a
  CURRENT ELECTRIC CONTRACTING, JP
  MORGAN CHASE, BOARD OF COUNTY
  ROAD COMMISSIONERS, WASHINGTON
  ASSOCIATES, LLC, NAGY CONCRETE
  COMPANY, NATIONAL CITY BANK OF THE
  MIDWEST, d/b/a NATIONAL CITY BANK, and
  FEDERAL DEPOSIT INSURANCE COMPANY,
             Defendants/Cross-Defendants,
  and
  GTR GLACIER GOLF HOLDINGS,
           Defendant/Cross-Defendant/
           Counter-Plaintiff,
  and
  GTR GLACIER CLUB, LLC,
           Defendant/Third-Party
           Defendant/Cross-Defendant,
  and
  LAKEVIEW CONTRACTING, INC.,
           Defendant/Third-Party
           Counter-Plaintiff-Appellee,
  and
  TONY ANGELO CEMENT CONSTRUCTION
  COMPANY,
           Defendant/Third-Party
           Counter-Plaintiff/Cross-Defendant,
  and
  WELLS VENTURE CORPORATION,
                                                                           2

            Defendant/Counter-Plaintiff/
            Cross-Defendant-Appellant,
and
A & R SEALCOATING, INC.,
           Defendant/Counter-Plaintiff/
           Cross-Defendant.
_________________________________________/
ASPHALT SPECIALISTS, INC.,
         Plaintiff/Cross-Defendant-Appellee,
v                                              SC: 150101
                                               COA: 314658
                                               Macomb CC: 2007-001854-CK
STEVEN ANTHONY DEVELOPMENT
COMPANY, GTR COMPANIES, GLACIER
CLUB TWO, INC., GLACIER CLUB ONE,
INC., GLACIER DEVELOPMENT COMPANY,
INC., GTR BUILDERS, INC., ARLINGTON
TRANSIT MIX, ROBERT F. TEMPLE, d/b/a
CURRENT ELECTRIC CONTRACTING, JP
MORGAN CHASE, BOARD OF COUNTY
ROAD COMMISSIONERS, WASHINGTON
ASSOCIATES, LLC, NAGY CONCRETE
COMPANY, NATIONAL CITY BANK OF THE
MIDWEST, d/b/a NATIONAL CITY BANK, and
FEDERAL DEPOSIT INSURANCE COMPANY,
           Defendants/Cross-Defendants,
and
GTR GLACIER GOLF HOLDINGS,
         Defendant/Cross-Defendant/
         Counter-Plaintiff,
and
GTR GLACIER CLUB, LLC,
         Defendant/Third-Party
         Defendant/Cross-Defendant,
and
                                                                                                               3



LAKEVIEW CONTRACTING, INC.,
         Defendant/Third-Party
         Counter-Plaintiff-Appellee,
and
TONY ANGELO CEMENT CONSTRUCTION
COMPANY,
         Defendant/Third-Party
         Counter-Plaintiff/Cross-Defendant,
and
WELLS VENTURE CORPORATION,
         Defendant/Counter-Plaintiff/
         Cross-Defendant-Appellant,
and
A & R SEALCOATING, INC.,
           Defendant/Counter-Plaintiff/
           Cross-Defendant.
_________________________________________/

       By order of April 23, 2015, the application for leave to appeal the August 7, 2014
judgment of the Court of Appeals was held in abeyance pending the decision in Ronnisch
Construction Group, Inc v Lofts on the Nine, LLC (Docket No. 150029). On order of the
Court, the case having been decided on July 26, 2016, 499 Mich 544 (2016), the
application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
leave to appeal, we REMAND this case to the Court of Appeals for consideration of the
reasonableness of the attorney fees awarded by the circuit court, in light of C D Barnes
Associates, Inc v Star Heaven, LLC, 300 Mich App 389 (2013).




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         January 27, 2017
       d0124
                                                                             Clerk